Exhibit 10.1

Earnout Agreement

This Earnout Agreement (this “Agreement”) is dated as of July [      ], 2007, by
and between Wireless Facilities, Inc., a Delaware corporation (“Seller”), and
Burgundy Acquisition Corporation, a Delaware corporation (“Purchaser”).  Seller
and Purchaser are sometimes individually referred to herein as a “Party” and
collectively as the “Parties.”

RECITALS

Whereas, as set forth in the Asset Purchase Agreement, dated as of July 7, 2007,
between Purchaser and Seller (the “Purchase Agreement”), Purchaser has agreed to
purchase from Seller and Seller has agreed to sell, transfer, assign and deliver
to Purchaser all of the Transferred Assets against delivery of the Purchase
Price in accordance with the terms of the Purchase Agreement;

Whereas, the Purchase Agreement provides that the Parties shall enter into an
agreement pursuant to which the Earnout Amount, subject to the terms and
conditions hereof, may be paid to Seller, in addition to the Closing Purchase
Price paid at Closing, in further consideration of the sale of the Business by
Seller to Purchaser; and

Whereas, Seller and Purchaser hereby desire to set forth the terms and
conditions upon which the Earnout Amount may be determined and paid.

Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:


1.                                       DEFINITIONS; CONSTRUCTION.


1.1                                 INITIALLY CAPITALIZED TERMS USED BUT NOT
DEFINED HEREIN (INCLUDING SUCH TERMS USED IN THE RECITALS ABOVE) SHALL HAVE THE
MEANING ASSIGNED IN THE PURCHASE AGREEMENT.


1.2                                 “2008 CASH COLLECTIONS CALCULATION” SHALL
HAVE THE MEANING SET FORTH IN SECTION 2.1.


1.3                                 “2009 CASH COLLECTIONS CALCULATION” SHALL
HAVE THE MEANING SET FORTH IN SECTION 2.1.


1.4                                 “2010 CASH COLLECTIONS CALCULATION” SHALL
HAVE THE MEANING SET FORTH IN SECTION 2.1.


1.5                                 “CASH COLLECTIONS” SHALL MEAN THE NET CASH
AMOUNTS REALIZED BY PURCHASER FROM CUSTOMERS OF THE BUSINESS DURING A PARTICULAR
PERIOD, WHICH SHALL EXCLUDE (A) THE NET AMOUNTS REALIZED FROM ANY OTHER
OPERATIONS OF PURCHASER OTHER THAN THE BUSINESS, INCLUDING IN SUCH EXCLUSION ANY
ADD-ONS TO THE BUSINESS AFTER THE CLOSING DATE AND (B) ANY AMOUNTS RECEIVED FOR
PAYMENT TO BE MADE ON ANY CUSTOMER’S BEHALF (I.E., PASS THROUGH PAYMENTS) THAT
INCLUDE NO MARK-UP FOR THE BENEFIT OF THE BUSINESS.


--------------------------------------------------------------------------------



1.6                                 “CUMULATIVE CASH COLLECTIONS CALCULATION”
SHALL MEAN THE SUM OF THE 2008 CASH COLLECTIONS CALCULATION, THE 2009 CASH
COLLECTIONS CALCULATION AND THE 2010 CASH COLLECTIONS CALCULATION.


1.7                                 “EARNOUT AMOUNT” SHALL MEAN SIX MILLION
DOLLARS ($6,000,000), SUBJECT TO ADJUSTMENT AS SET FORTH IN SECTION 3 BELOW.


1.8                                 “EARNOUT PAYMENT” SHALL MEAN THE PAYMENT OF
THE EARNOUT AMOUNT AFTER DETERMINATION OF THE EARNOUT AMOUNT AFTER EXPIRATION OF
THE EARNOUT PERIOD IN ACCORDANCE WITH SECTION 3.


1.9                                 “EARNOUT PERIOD” SHALL MEAN THE DATE
COMMENCING ON JANUARY 1, 2008 AND CONTINUING THROUGH AND INCLUDING DECEMBER 31,
2010.


1.10                           “THRESHOLD AMOUNT” SHALL MEAN AGGREGATE CASH
COLLECTIONS DURING THE EARNOUT PERIOD OF AT LEAST THREE HUNDRED SIXTY MILLION
DOLLARS ($360,000,000).


1.11                           UNLESS THE CONTEXT OF THIS AGREEMENT CLEARLY
REQUIRES OTHERWISE, (A) REFERENCES TO THE PLURAL INCLUDE THE SINGULAR, AND
REFERENCES TO THE SINGULAR INCLUDE THE PLURAL, (B) REFERENCES TO ANY GENDER
INCLUDE THE OTHER GENDERS, (C) THE WORDS “INCLUDE,” “INCLUDES” AND “INCLUDING”
DO NOT LIMIT THE PRECEDING TERMS OR WORDS AND WILL BE DEEMED TO BE FOLLOWED BY
THE WORDS “WITHOUT LIMITATION”, (D) THE TERMS “HEREOF,” “HEREIN,” “HEREUNDER,”
“HERETO” AND SIMILAR TERMS IN THIS AGREEMENT REFER TO THIS AGREEMENT AS A WHOLE
AND NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT, (E) THE TERMS “DAY” AND
“DAYS” MEAN AND REFER TO CALENDAR DAY(S) AND (F) THE TERMS “YEAR” AND “YEARS”
MEAN AND REFER TO CALENDAR YEAR(S).  UNLESS OTHERWISE SET FORTH HEREIN,
REFERENCES IN THIS AGREEMENT TO (A) ANY DOCUMENT, INSTRUMENT OR AGREEMENT
(INCLUDING THIS AGREEMENT) INCLUDE (1) ALL DOCUMENTS, INSTRUMENTS OR AGREEMENTS
ISSUED OR EXECUTED IN REPLACEMENT THEREOF AND (2) SUCH DOCUMENT, INSTRUMENT OR
AGREEMENT, OR REPLACEMENT OR PREDECESSOR THERETO, AS AMENDED, MODIFIED OR
SUPPLEMENTED FROM TIME TO TIME IN ACCORDANCE WITH ITS TERMS AND IN EFFECT AT ANY
GIVEN TIME, AND (B) A PARTICULAR LAW (AS HEREINAFTER DEFINED) MEANS SUCH LAW AS
AMENDED, MODIFIED, SUPPLEMENTED OR SUCCEEDED, FROM TIME TO TIME AND IN EFFECT
THROUGH THE CLOSING DATE.  ALL ARTICLE, SECTION, EXHIBIT AND SCHEDULE REFERENCES
HEREIN ARE TO ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES OF THIS AGREEMENT,
UNLESS OTHERWISE SPECIFIED.  THIS AGREEMENT WILL NOT BE CONSTRUED AS IF PREPARED
BY ONE OF THE PARTIES, BUT RATHER ACCORDING TO ITS FAIR MEANING AS A WHOLE, AS
IF ALL PARTIES HAD PREPARED IT.  ALL ACCOUNTING TERMS NOT SPECIFICALLY DEFINED
HEREIN WILL BE CONSTRUED IN ACCORDANCE WITH GAAP.


2.                                       COMPUTATION OF CASH COLLECTIONS.


2.1                                 CALCULATION OF CASH COLLECTIONS.  WITHIN 15
DAYS FOLLOWING THE COMPLETION OF PURCHASER’S AUDIT FOR EACH OF 2008, 2009 AND
2010, BUT IN NO EVENT LATER THAN 90 DAYS FOLLOWING THE END OF EACH SUCH FISCAL
YEAR OF PURCHASER, PURCHASER SHALL DELIVER TO SELLER ITS CALCULATIONS OF THE
CASH COLLECTIONS FOR SUCH AUDITED YEAR, TOGETHER WITH REASONABLE DETAIL TO
SUPPORT SUCH CALCULATIONS (SUCH CALCULATIONS SHALL BE REFERRED TO HEREIN
INDIVIDUALLY EACH AS A “CASH COLLECTIONS CALCULATION” OR THE “2008 CASH
COLLECTIONS CALCULATION,” “2009 CASH COLLECTIONS CALCULATION” AND “2010 CASH
COLLECTIONS CALCULATION,” AS APPLICABLE).  NO LATER THAN THE DATE THAT THE 2010
CASH COLLECTIONS CALCULATION MUST BE DELIVERED BY PURCHASER TO SELLER AS

2


--------------------------------------------------------------------------------



SET FORTH HEREIN, PURCHASER SHALL ALSO DELIVER ITS CALCULATION OF THE CUMULATIVE
CASH COLLECTIONS CALCULATION TO SELLER, TOGETHER WITH REASONABLE DETAIL TO
SUPPORT SUCH CALCULATION.


2.2                                 OBJECTION BY SELLER.  WITHIN FIFTEEN (15)
DAYS FOLLOWING RECEIPT OF THE CUMULATIVE CASH COLLECTIONS CALCULATION, SELLER
MAY OBJECT TO THE CUMULATIVE CASH COLLECTIONS CALCULATION BY GIVING WRITTEN
NOTICE TO PURCHASER SETTING FORTH THE REASONS FOR SELLER’S OBJECTION AND
SELLER’S PROPOSED ADJUSTMENTS TO PURCHASER’S CALCULATION (“SELLER’S
OBJECTION”).  IF SELLER FAILS TO OBJECT TO THE CUMULATIVE COLLECTIONS
CALCULATION WITHIN SUCH FIFTEEN (15) DAY PERIOD, SELLER WILL BE DEEMED TO HAVE
CONCLUSIVELY AGREED WITH AND SHALL BE BOUND BY THE CUMULATIVE CASH COLLECTIONS
CALCULATION FOR THE PURPOSES OF THIS SECTION 2, AND SUCH CUMULATIVE CASH
COLLECTIONS CALCULATION WILL BE USED FOR CALCULATING THE EARNOUT PAYMENT IN
ACCORDANCE WITH SECTION 3 BELOW.  IF SELLER OBJECTS TO THE CUMULATIVE CASH
COLLECTIONS CALCULATION, PURCHASER AND SELLER SHALL CONFER IN GOOD FAITH FOR A
PERIOD OF UP TO FIFTEEN (15) DAYS FOLLOWING PURCHASER’S RECEIPT OF SELLER’S
OBJECTION (THE “RESOLUTION PERIOD”) TO ATTEMPT TO REACH AGREEMENT REGARDING SUCH
CALCULATION.  IF PURCHASER AND SELLER ARE UNABLE TO REACH AGREEMENT DURING THE
RESOLUTION PERIOD, THEN PURCHASER AND SELLER SHALL CONFER IN GOOD FAITH FOR UP
TO FIVE (5) DAYS TO AGREE ON A NATIONALLY RECOGNIZED INDEPENDENT ACCOUNTING
FIRM, WHICH SHALL NOT BE THE REGULAR ACCOUNTING FIRM OF PURCHASER OR SELLER (THE
“RESOLUTION FIRM”) TO RESOLVE THE OUTSTANDING DISAGREEMENT IN ACCORDANCE WITH
THE PROCEDURES SET FORTH BELOW; PROVIDED, HOWEVER, THAT IF THE PARTIES CANNOT
AGREE ON A RESOLUTION FIRM, THEN EACH OF SELLER AND PURCHASER WILL SELECT A
NATIONALLY RECOGNIZED ACCOUNTING FIRM AND THE TWO FIRMS SELECTED BY SELLER AND
PURCHASER WILL SELECT THE RESOLUTION FIRM.  THE RESOLUTION FIRM WILL REVIEW THE
CUMULATIVE CASH COLLECTIONS CALCULATION, SELLER’S OBJECTION, THE UNDERLYING DATA
SUPPORTING EACH OF PURCHASER’S AND SELLER’S CALCULATIONS AND SUCH OTHER
INFORMATION AS THE RESOLUTION FIRM REASONABLY DEEMS APPROPRIATE AND MAKE A FINAL
WRITTEN DETERMINATION OF THE CUMULATIVE CASH COLLECTIONS CALCULATION, WHICH
DETERMINATION SHALL BE CONCLUSIVE AND BINDING ON SELLER AND PURCHASER, AND BE
USED FOR THE CALCULATION OF THE EARNOUT PAYMENT UNDER SECTION 3 BELOW. 
PURCHASER AND SELLER SHALL TAKE ALL REASONABLE ACTIONS TO FACILITATE THE
RESOLUTION FIRM’S REVIEW OF THE CUMULATIVE CASH COLLECTIONS CALCULATION,
INCLUDING, WITHOUT LIMITATION, GRANTING THE RESOLUTION FIRM ACCESS TO THE
RELEVANT BOOKS AND RECORDS OF THE BUSINESS AND PROMPTLY RESPONDING TO
SUBSTANTIVE INQUIRIES MADE BY THE RESOLUTION FIRM REGARDING THE CUMULATIVE CASH
COLLECTIONS CALCULATION. THE RESOLUTION FIRM’S ENGAGEMENT PURSUANT TO THIS
SECTION 2.2 SHALL BE SOLELY LIMITED TO DETERMINING THE CUMULATIVE CASH
COLLECTIONS CALCULATION.


2.3                                 MAINTENANCE OF BOOKS AND RECORDS.  PURCHASER
SHALL MAINTAIN THE BOOKS AND RECORDS OF THE BUSINESS IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED FOLLOWING THE CLOSING DATE THROUGH THE FINAL DETERMINATION
OF THE CUMULATIVE CASH COLLECTIONS CALCULATION IN ACCORDANCE WITH THIS SECTION
2.


2.4                                 COSTS OF RESOLUTION FIRM. IF A RESOLUTION
FIRM IS ENGAGED PURSUANT TO SECTIONS 2.2, SELLER AND PURCHASER SHALL BEAR THE
FEES AND EXPENSES OF SUCH ENGAGEMENT IN EQUAL PROPORTIONS AND EACH OF THE
PARTIES SHALL BEAR ITS OWN LEGAL, ACCOUNTING AND OTHER FEES AND EXPENSES OF
PARTICIPATING IN SUCH DISPUTE RESOLUTION PROCEDURE.


2.5                                 COOPERATION.  PURCHASER AND SELLER SHALL
PROVIDE SUCH DOCUMENTS AND MATERIALS AS REASONABLY REQUESTED BY THE OTHER PARTY
AND THE RESOLUTION FIRM, IF APPLICABLE, AND

3


--------------------------------------------------------------------------------



SHALL FULLY COOPERATE WITH THE OTHER AND THE RESOLUTION FIRM, IF APPLICABLE, IN
ORDER TO DETERMINE THE CALCULATIONS SET FORTH IN THIS SECTION 2.


3.                                       EARNOUT PAYMENT.


3.1                                 IF AFTER THE FINAL DETERMINATION OF THE
CUMULATIVE CASH COLLECTIONS CALCULATION IN ACCORDANCE WITH THE PROCEDURES SET
FORTH IN SECTION 2 ABOVE, THE CUMULATIVE CASH COLLECTIONS CALCULATION EQUALS OR
EXCEEDS THE THRESHOLD AMOUNT, PURCHASER SHALL PAY SELLER THE EARNOUT AMOUNT.


3.2                                 IF AFTER THE FINAL DETERMINATION OF THE
CUMULATIVE CASH COLLECTIONS CALCULATION, THE CUMULATIVE CASH COLLECTIONS
CALCULATION IS LESS THAN THE THRESHOLD AMOUNT BUT EQUALS OR EXCEEDS THREE
HUNDRED FORTY FIVE MILLION DOLLARS ($345,000,000) AN ADJUSTED EARNOUT PAYMENT
SHALL BE DUE AS FOLLOWS:


(I)                                     IF THE CUMULATIVE CASH COLLECTIONS
CALCULATION EQUALS OR EXCEEDS THREE HUNDRED FIFTY FIVE MILLION DOLLARS
($355,000,000) BUT IS LESS THAN THE THRESHOLD AMOUNT, THE EARNOUT AMOUNT SHALL
BE FOUR MILLION FIVE HUNDRED THOUSAND DOLLARS ($4,500,000);


(II)                                  IF THE CUMULATIVE CASH COLLECTIONS
CALCULATION EQUALS OR EXCEEDS THREE HUNDRED FIFTY MILLION DOLLARS ($350,000,000)
BUT IS LESS THAN THREE HUNDRED FIFTY FIVE MILLION DOLLARS ($355,000,000), THE
EARNOUT AMOUNT SHALL BE THREE MILLION DOLLARS ($3,000,000);


(III)                               IF THE CUMULATIVE CASH COLLECTIONS
CALCULATION EQUALS OR EXCEEDS THREE HUNDRED FORTY FIVE MILLION DOLLARS
($345,000,000) BUT IS LESS THAN THREE HUNDRED FIFTY MILLION DOLLARS
($350,000,000), THE EARNOUT AMOUNT SHALL BE ONE MILLION FIVE HUNDRED THOUSAND
DOLLARS ($1,500,000); AND


(IV)                              IF THE CUMULATIVE CASH COLLECTIONS CALCULATION
IS LESS THAN THREE HUNDRED FORTY FIVE MILLION DOLLARS ($345,000,000), NO EARNOUT
PAYMENT SHALL BE DUE.


3.3                                 ANY EARNOUT PAYMENT DETERMINED IN ACCORDANCE
WITH THIS SECTION 3 SHALL BE PAID BY PURCHASER TO SELLER BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS WITHIN FIVE (5) DAYS OF THE FINAL DETERMINATION OF
THE CUMULATIVE CASH COLLECTIONS CALCULATION IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 2.


3.4                                 CHARACTER OF PAYMENTS.  ANY PAYMENTS MADE
PURSUANT TO THIS SECTION 3 SHALL BE CONSISTENTLY TREATED AS ADJUSTMENTS TO THE
PURCHASE PRICE FOR ALL TAX PURPOSES BY SELLER AND PURCHASER.


4.                                       NOTICES.  ALL NOTICES, COMMUNICATIONS
AND DELIVERIES REQUIRED OR MADE HEREUNDER MUST BE MADE IN WRITING SIGNED BY OR
ON BEHALF OF THE PARTY MAKING THE SAME AND WILL BE DELIVERED PERSONALLY OR BY
TELECOPY TRANSMISSION OR BY A NATIONAL OVERNIGHT COURIER SERVICE OR BY
REGISTERED OR CERTIFIED MAIL (RETURN RECEIPT REQUESTED) (WITH POSTAGE AND OTHER
FEES PREPAID) AS FOLLOWS:

 

4


--------------------------------------------------------------------------------


 

 

If to Seller:

 

Wireless Facilities, Inc.



 

Attention: Corporate Secretary

 

 

4810 Eastgate Mall

 

 

San Diego, CA 92121

 

 

Phone: (858) 228-2000

 

 

Fax: (858) 523-5941

 

 

 

 

With a copy

 

 

 

(not constituting notice) to:

 

Morrison & Foerster LLP

 

 

Attention: Scott M. Stanton

 

 

12531 High Bluff Drive, Suite 100

 

 

San Diego, CA 92130

 

 

Phone: (858) 720-5100

 

 

Fax: (858) 720-5125

 

 

 

 

 

 

 

If to Purchaser:

 

Burgundy Acquisition Corporation

 

 

c/o Platinum Equity Advisors, LLC

 

 

360 North Crescent Drive, South Building

 

 

Beverly Hills, California 90210

 

 

Attention: Eva M. Kalawski, Esq., General Counsel

 

 

Phone:   (310) 712-1850

 

 

Fax: (310) 712-1863

 

 

 

 

With a copy

 

 

 

(not constituting notice) to:

 

Marc E. Kenny, A Professional Law Corporation

 

 

225 South Lake Avenue, Suite 1400

 

 

Pasadena, California 91101

 

 

Attention: Marc E. Kenny, Esq.

 

 

Phone:   (626) 584-6025

 

 

Fax: (626) 584-6642

 

or to such other representative or at such other address of a Party as such
Party may furnish to the other Party in writing.  Any such notice, communication
or delivery will be deemed given or made (a) on the date of delivery, if
delivered in person, or (b) upon transmission by facsimile or email if receipt
is confirmed, (c) on the first (1st) Business Day following timely delivery to a
national overnight courier service or (d) on the fifth (5th) Business Day
following it being mailed by registered or certified mail.


5.                                       CAPTIONS.  THE TITLES AND CAPTIONS
CONTAINED IN THIS AGREEMENT ARE INSERTED IN THIS AGREEMENT ONLY AS A MATTER OF
CONVENIENCE AND FOR REFERENCE AND IN NO WAY DEFINE, LIMIT, EXTEND OR DESCRIBE
THE SCOPE OF THIS AGREEMENT OR THE INTENT OF ANY PROVISION OF THIS AGREEMENT.


6.                                       CONTROLLING LAW; AMENDMENT; WAIVER. 
THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS CHOICE OF
LAW RULES.  ANY PROVISION OF THIS AGREEMENT MAY BE AMENDED OR WAIVED IF, BUT
ONLY IF, SUCH AMENDMENT OR WAIVER IS IN WRITING AND IS SIGNED, IN THE CASE OF AN
AMENDMENT, BY EACH PARTY TO THIS AGREEMENT, AND IN THE CASE OF A WAIVER, BY THE
PARTY AGAINST WHOM THE WAIVER IS TO BE EFFECTIVE.  NO FAILURE OR DELAY BY ANY
PARTY IN EXERCISING ANY RIGHT,

5


--------------------------------------------------------------------------------



POWER OR PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER THEREOF NOR SHALL ANY
SINGLE OR PARTIAL EXERCISE THEREOF PRECLUDE ANY OTHER OR FURTHER EXERCISE
THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE.  EXCEPT AS
OTHERWISE PROVIDED HEREIN, THE RIGHTS AND REMEDIES HEREIN PROVIDED SHALL BE
CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES PROVIDED BY LAW.


7.                                       SEVERABILITY.  IF ANY PROVISION OF THIS
AGREEMENT, OR THE APPLICATION THEREOF, IS FOR ANY REASON HELD TO ANY EXTENT TO
BE INVALID, ILLEGAL OR UNENFORCEABLE, THEN THE REMAINDER OF THIS AGREEMENT AND
THE APPLICATION THEREOF WILL NEVERTHELESS REMAIN IN FULL FORCE AND EFFECT SO
LONG AS THE ECONOMIC AND LEGAL SUBSTANCE OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT ARE NOT AFFECTED IN ANY MANNER MATERIALLY ADVERSE TO ANY PARTY
HERETO.  UPON SUCH DETERMINATION THAT ANY PROVISION IS INVALID, ILLEGAL OR
UNENFORCEABLE, THE PARTIES AGREE TO REPLACE SUCH PROVISION WITH A VALID, LEGAL
AND ENFORCEABLE PROVISION THAT WILL ACHIEVE, TO THE MAXIMUM EXTENT LEGALLY
PERMISSIBLE, THE ECONOMIC, BUSINESS AND OTHER PURPOSES OF SUCH PROVISION.


8.                                       COUNTERPARTS.  THIS AGREEMENT MAY BE
SIGNED IN ANY NUMBER OF COUNTERPARTS (INCLUDING BY FACSIMILE), EACH OF WHICH
SHALL BE DEEMED AN ORIGINAL, WITH THE SAME EFFECT AS IF THE SIGNATURES THERETO
AND HERETO WERE UPON THE SAME INSTRUMENT.  THIS AGREEMENT SHALL BECOME EFFECTIVE
WHEN EACH PARTY HERETO SHALL HAVE RECEIVED A COUNTERPART HEREOF SIGNED BY THE
OTHER PARTY HERETO.


9.                                       INTEGRATION.  THE TRANSACTION DOCUMENTS
SUPERSEDE ALL NEGOTIATIONS, AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT AND CONSTITUTE THE ENTIRE
AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF.


10.                                 DISPUTE RESOLUTION; ATTORNEY’S FEES.  ANY
CONTROVERSY, CLAIM OR DISPUTE OF WHATEVER NATURE, INCLUDING CLAIMS FOR FRAUD IN
THE INDUCEMENT AND DISPUTES AS TO ARBITRABILITY, ARISING BETWEEN SELLER AND
PURCHASER UNDER THIS AGREEMENT OR IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREUNDER SHALL BE RESOLVED IN ACCORDANCE WITH THE PROCEDURES SET
FORTH IN SECTION 11.7 OF THE PURCHASE AGREEMENT AND SUBJECT TO THE ATTORNEY’S
FEES PROVISION SET FORTH IN SECTION 11.12 OF THE PURCHASE AGREEMENT.


11.                                 SUCCESSION; ASSIGNMENT; NO THIRD PARTY
BENEFICIARIES.  THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS.  NO PARTY MAY ASSIGN, DELEGATE OR OTHERWISE TRANSFER ANY OF
ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE CONSENT OF EACH OTHER
PARTY HERETO.  NOTWITHSTANDING THE FOREGOING AND ANYTHING CONTAINED IN THIS
AGREEMENT TO THE CONTRARY, PURCHASER MAY, WITHOUT THE CONSENT OF SELLER, (I)
ASSIGN ANY OR ALL OF ITS RIGHTS, INTERESTS AND OBLIGATIONS HEREUNDER TO ONE OR
MORE OF ITS AFFILIATES, (II) MAKE A COLLATERAL ASSIGNMENT OF ANY RIGHTS OR
BENEFITS HEREUNDER TO ANY LENDER, OR (III) ASSIGN ANY OR ALL OF ITS RIGHTS,
INTERESTS OR OBLIGATIONS HEREUNDER IN CONNECTION WITH ANY SALE OF PURCHASER OR
ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF PURCHASER; PROVIDED, HOWEVER, THAT ANY
ASSIGNMENT SHALL NOT BE PERMITTED TO ANY PERSON LISTED ON A UNITED STATES
GOVERNMENT RESTRICTED PARTY LIST, INCLUDING (A) THE U.S. DEPARTMENT OF COMMERCE,
BIS DENIAL PARTIES LIST, ENTITY LIST, AND UNVERIFIED LIST, (B) THE U.S.
TREASURY, OFFICE OF FOREIGN ASSETS CONTROL SPECIALLY DESIGNATED NATIONALS LISTS
OR (C) THE U.S. DEPARTMENT OF STATE, DIRECTORATE OF DEFENSE TRADE CONTROLS
DEBARRED LIST AND THE NONPROLIFERATION BUREAU LISTS OF PROLIFERATION SANCTIONED
PARTIES.  UPON ANY SUCH PERMITTED ASSIGNMENT, THE REFERENCES IN THIS AGREEMENT
TO PURCHASER SHALL ALSO APPLY TO ANY SUCH ASSIGNEE

6


--------------------------------------------------------------------------------



UNLESS THE CONTEXT OTHERWISE REQUIRES.  NOTHING HEREIN, EXPRESS OR IMPLIED, IS
INTENDED TO OR SHALL CONFER UPON ANY OTHER PERSON ANY LEGAL OR EQUITABLE RIGHT,
BENEFIT OR REMEDY OF ANY NATURE UNDER THIS AGREEMENT.


12.                                 CONTROLLING AGREEMENT.  IN THE EVENT OF A
CONFLICT BETWEEN THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT AND THE
TERMS AND CONDITIONS SET FORTH IN THE PURCHASE AGREEMENT, OR THE INTERPRETATION
AND APPLICATION THEREOF, THE TERMS AND CONDITIONS SET FORTH IN THE PURCHASE
AGREEMENT SHALL PREVAIL, GOVERN AND CONTROL IN ALL RESPECTS.

7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

BURGUNDY ACQUISITION CORPORATION,

 

 

a Delaware Corporation

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

WIRELESS FACILITIES, INC.,

 

 

a Delaware Corporation

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signature Page to Earnout Agreement]


--------------------------------------------------------------------------------